           CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Brock Fredin,                                          Case No. 19-cv-3068 (SRN/HB)

                     Plaintiff,
                                                                    ORDER
 v.

 Halberg Criminal Defense,
 Christina Zauhar,

                     Defendants.


Brock Fredin, 1180 7th Ave., Baldwin, WI 54002, pro se.

Barry O’Neil, Lommen Abdo, PA, 1000 International Centre, 920 Second Avenue S.,
Minneapolis, MN 55402, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

           This matter is before the Court on the Motion to Dismiss [Doc. No. 11] filed by

Defendants Halberg Criminal Defense (“Halberg”) and Christina Zauhar, and the Motion

for Leave to File an Amended Complaint [Doc. No. 35] filed by Plaintiff Brock Fredin.

For the reasons set forth below, the Court grants Defendants’ motion, and denies Plaintiff’s

motion.

      I.      BACKGROUND

           On December 11, 2019, Fredin filed the Complaint [Doc. No. 1] in this action, based

on claims arising from the legal representation provided by Ms. Zauhar to Fredin in

underlying state court criminal and civil actions. Ms. Zauhar is an attorney at the Halberg

law firm. Fredin asserts claims for legal malpractice/negligence, breach of contract,
     CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 2 of 12



charging excessive legal fees, fraud, intentional and negligent misrepresentation, false

imprisonment, intentional infliction of emotional distress, and negligent infliction of

emotional distress. (Compl. ⁋⁋ 2, 75–121.) In an earlier lawsuit, Fredin asserted nearly

the same claims against the same defendants. Fredin v. Halberg Crim. Defense, No. 18-

cv-2514 (SRN/HB) (D. Minn. filed Aug. 27, 2018). 1 However, in February 2018, the Court

dismissed the earlier action without prejudice for Fredin’s failure to prosecute.

       In lieu of filing an answer in this case, Defendants filed the instant Motion to

Dismiss. They argue that Fredin’s claims arise solely from the attorney-client relationship,

and must be dismissed pursuant to Fed. R. Civ. P. 12(b)(6), due to Fredin’s failure to

comply with Minn. Stat. § 544.42. (Defs.’ Mem. Supp. Mot. to Dismiss [Doc. No. 13] at

5.) Under this statute, a plaintiff in a legal malpractice case must serve an affidavit of

expert review with the pleadings. Minn. Stat. § 544.42, subd. 2(1); Noske v. Friedberg,

713 N.W.2d 866, 871 (Minn. Ct. App. 2006). In addition, Defendants argue, Fredin’s

claims alleging fraud and negligent misrepresentation also fail to comply with the

heightened pleading requirements of Fed. R. Civ. P. 9(b). (Defs.’ Mem. Supp. Mot. to

Dismiss at 8–9.)

       On February 11, 2020, Fredin moved for an extension of time in which to comply

with the expert affidavit requirement [Doc. No. 17]. On April 15, 2020, Fredin again

moved for an extension of time in which to comply with the requirement [Doc. No. 28].

Defendants opposed both motions [Doc. Nos. 24 & 32]. On May 1, 2020, Magistrate Judge


1
       The current pleading adds Fredin’s claims for false imprisonment and negligent and
intentional infliction of emotional distress.
                                             2
      CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 3 of 12



Bowbeer denied both motions for an extension [Doc. No. 34], and on May 12, 2020, she

issued an order [Doc. No. 43], denying Fredin’s request for reconsideration [Doc. No. 40].

       Fredin did not file a memorandum in opposition to Defendants’ Motion to Dismiss.

On May 7, 2020, he filed the instant Motion to Amend the Complaint. He argues that

“good cause and justice requires leave to file an amended complaint.” (Pl.’s Mem. Supp.

Mot. to Am. [Doc. No. 36] at 2.) He contends that his proposed amended complaint

survives Defendants’ Rule 12(b)(6) challenge because he attaches an affidavit of expert

review. (Id. at 4.) Fredin asserts that he searched for an expert for some time, and “was

only just recently able to afford an expert review.” (Id. at 6.) He identifies attorney Bruce

Rivers as his expert, and provides an affidavit of expert review [Doc. No. 38] with his

proposed amended pleading.

       In opposition, Defendants urge the Court to deny Fredin’s Motion to Amend on

grounds of futility. (Defs.’ Opp’n [Doc. No. 44] at 3.) Again, they assert that Fredin failed

to comply with the expert review statute, requiring the dismissal of his claims. (Id.) Even

if the Court considers the Rivers Affidavit, Defendants argue that it does not satisfy the

requirements of Minn. Stat. § 544.42, subd. 3(1).

II.    DISCUSSION

       A. Standard of Review

       When evaluating a motion to dismiss under Rule 12(b)(6), the Court assumes the

facts in the pleading to be true and construes all reasonable inferences from those facts in

the light most favorable to the plaintiff. Morton v. Becker, 793 F.2d 185, 187 (8th Cir.

1986). The Court, however, need not accept as true wholly conclusory allegations, Hanten

                                             3
      CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 4 of 12



v. Sch. Dist. of Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999), or legal conclusions

that the plaintiff draws from the facts alleged in the complaint. Westcott v. City of Omaha,

901 F.2d 1486, 1488 (8th Cir. 1990).

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). Facial plausibility exists when “the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). While the

plausibility standard is “not akin to a probability requirement,” it necessarily requires a

complaint to present “more than a sheer possibility that a defendant has acted unlawfully.”

Id.

       To amend a pleading, other than within a narrow window of time after filing suit or

receiving a responsive pleading, a party may only amend with the opposing party’s written

consent or the court’s leave. Fed. R. Civ. P. 15(a)(2). While leave to amend shall be freely

given when justice so requires, id., the right to amend is not absolute. Doe v. Cassel, 403

F.3d 986, 990 (8th Cir. 2005). A court may deny a party’s request for leave to amend if

the proposed amendment would be futile. See Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922

(8th Cir. 2013) (citation omitted) (identifying futility of amendment as one of several bases

on which to deny leave to amend). A proposed amendment is futile if the court finds “that

the amended complaint could not withstand a motion to dismiss under Rule 12(b)(6) of the

                                                4
      CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 5 of 12



Federal Rules of Civil Procedure.” Cornelia I. Croswell GST Trust v. Possis Med., Inc.,

519 F.3d 778, 782 (8th Cir. 2008).

       Because Defendants contend that Plaintiff’s proposed amendments would be futile,

the Court applies the same standard of review under Rule 12(b)(6) to both motions.

       B. Affidavit of Expert Review

       As noted in prior rulings of Magistrate Judge Bowbeer in this case, (see May 1,

2020 Order at 2; May 12, 2020 Order at 1–2), when a plaintiff files a legal malpractice or

negligence action against a licensed attorney, and intends to use expert testimony to

establish a prima facie case, the plaintiff must serve an affidavit of expert review, drafted

by an attorney, or, in the case of a pro se plaintiff, the plaintiff must sign the affidavit, and

is held to the same standard as an attorney. Minn. Stat. § 544.42, subd. 2(1).

       The affidavit of expert review must state that

       (1) the facts of the case have been reviewed by the party’s attorney with an
           expert whose qualifications provide a reasonable expectation that the
           expert’s opinions could be admissible at trial and that, in the opinion of
           this expert, the defendant deviated from the applicable standard of care
           and by that action caused injury to the plaintiff;

       (2) the expert review required by clause (1) could not reasonably be obtained
           before the action was commenced because of the applicable statute of
           limitations; or

       (3) the parties have agreed to a waiver of the expert review required by clause
           (1) or the party has applied for a waiver or modification by the court under
           paragraph (c).




                                               5
     CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 6 of 12



Minn. Stat. § 544.42, subd. 3(a). 2 Fredin has never claimed that an approaching statute of

limitations deadline caused him to file this action without an expert review affidavit, nor

have the parties agreed to waive the requirement.

       In a legal malpractice action, expert testimony is required to establish the

professional standard of care, the breach of that standard, and causation. LaBorde v.

Castleman, No. A05-18-5, 2006 WL 2053158, at *2 (Minn. Ct. App. July 25, 2006) (citing

Admiral Merchs. Motor Freight, Inc. v. O’Connor & Hannan, 494 N.W.2d 261, 266 (Minn.

1992); Spannaus v. Larkin, Hoffman, Daly, & Lindgren, Ltd., 368 N.W.2d 395, 399 (Minn.

Ct. App. 1985); Walton v. Jones, 286 N.W.2d 710, 715 (Minn. 1979)). In rare instances,

expert testimony may not be necessary if the complained-of conduct “‘can be evaluated

adequately by a jury in the absence of expert testimony.’” Kurdyumova v. Robinson, No.

A13-1734, 2014 WL 1875847, at *3 (Minn. Ct. App. May 12, 2014) (quoting Hill v. Okay

Constr. Co., 252 N.W.2d 107, 116 (Minn. 1977)).

       Here, the Court finds that specialized knowledge from an expert is required to

determine    the   professional   standard    of    care   applicable   to   Fredin’s   legal

malpractice/negligence claim. Among his allegations, Fredin asserts that his counsel



2
        The expert review statute contemplates two affidavits. The first affidavit, which is
the affidavit of expert review, establishes that an expert has reviewed the case and has
concluded that the defendant breached the applicable standard of care, causing injury to
the plaintiff. Fontaine v. Steen, 759 N.W.2d 672, 676 (Minn. Ct. App. 2009). The second
affidavit, the affidavit of expert identification or expert disclosure, identifies the expert
witnesses, and provides the substance of their opinions, and bases for their opinions. Id.
While the first affidavit must be served with the pleadings, the second must be served
within 180 days of the commencement of discovery. Minn. Stat. § 544.42, subd. 2(2). The
first affidavit is at issue here.
                                             6
      CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 7 of 12



breached the standard of care by failing to raise certain constitutional claims, failing to file

certain motions, engaging in off-the-record proceedings and conversations, failing to

consult with Plaintiff about a forensic investigator, and filing motions to withdraw.

(Compl. ⁋⁋ 75–79.) A jury could not reasonably determine if Defendants’ conduct violated

the standard of care without expert testimony, as Fredin’s claims involve a variety of

underlying criminal and civil proceedings, many of the challenged decisions of counsel

require an understanding of the standard of care, and the decisions of counsel implicate

issues of professional judgment and legal strategy. Fredin’s initially unsuccessful attempts

to obtain an expert opinion demonstrate that he also understood expert testimony was

necessary to prove his case. (See Pl.’s Mem. Supp. Mot. to Am. at 6.)

       The expert review statute applies not only to claims specifically pleaded as legal

malpractice, but to any other derivative claims that “are based on the same facts as [the]

legal malpractice claims and arise solely out of [the] attorney-client relationship.” Afremov

v. Sulloway & Hollis, P.L.L.C., 922 F. Supp. 2d 800, 815 (D. Minn. 2013); see also Pearson

v. Oxford Prop. Advisors, LLC, No. A10-1766, 2011 WL 1833133, at *5 (Minn. Ct. App.

May 16, 2011) (finding no error in the dismissal of plaintiff’s alternative claims, “[b]ecause

allowing a plaintiff to simply list multiple alternative claims without fleshing out the logic

or merits of those claims would create a significant loophole in Minn. Stat. § 544.42.”)

       Plaintiff’s claims arise solely out of his attorney-client relationship with Defendants,

and each claim is predicated upon the same set of underlying facts. As an initial matter,

after asserting his legal malpractice/negligence claim in Count 1, Fredin realleges and



                                               7
      CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 8 of 12



incorporates the preceding paragraphs of the Complaint for each of his subsequent claims.

(See Compl. ⁋⁋ 80, 81, 83, 89, 94, 102, 108, 114.)

       His breach of contract claim essentially alleges that Zauhar violated the professional

standard of care, (id. ⁋ 67), and therefore requires expert testimony. Jerry’s Enterprises,

Inc. v. Larkin, Hoffman, Daly & Lindgren, Ltd., 711 N.W.2d 811, 817 (Minn. 2006) (noting

that expert testimony is generally necessary to establish the applicable standard of care and

to further establish whether the conduct in question deviated from that standard).

Accordingly, this claim requires an affidavit of expert review under Minn. Stat. § 544.42.

See Brown-Wilbert, Inc. v. Copeland Buhl & Co., P.L.L.P., No. A07-2462, 2008 WL

5396832, at *4 (Minn. Ct. App. Dec. 30, 2008) (requiring expert testimony to support

breach of contract claim against accountant where the claim was based on a breach arising

out of the accountant-client relationship).

       Likewise, Fredin’s allegations that Zauhar engaged in unnecessary and wasteful

billing (Compl. ⁋⁋ 69–74) also assert a breach of the standard of care, and require expert

testimony. Similarly, his claim of intentional and negligent misrepresentation refers to the

“actions and representations Plaintiff described above,” (id. ⁋⁋ 75–79), and relies on the

same allegations as his legal malpractice/negligence claim. It is therefore subject to the

requirements of Minn. Stat. § 544.42. Berman v. Maslon, Edelman, Borman & Brand,

LLP, No. A06-351, 2006 WL 3734278, at *3 (Minn. Ct. App. Dec. 19, 2006) (affirming

dismissal of misrepresentation claim due to plaintiff’s failure to provide expert affidavit,

where misrepresentation claim was directly related to legal malpractice claim for which

expert testimony was required). The expert affidavit requirement also applies to Fredin’s

                                              8
      CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 9 of 12



fraud claim, in which he alleges that Defendants mishandled client funds and did not

effectively communicate about fees. Zirbes v. Meshbesher & Spence, Ltd., No. A16-0352,

2016 WL 5345653, at *4 (Minn. Ct. App. Sept. 26, 2016) (requiring expert testimony to

support fraud claim that was based on allegations of legal malpractice).

       The Court likewise finds that Fredin’s false imprisonment claim, (Compl. ⁋⁋ 102–

07), alleging that Defendants’ legal representation ultimately led to Fredin’s criminal

sentence and imprisonment, is derived from his legal malpractice/negligence claim.

Therefore, this claim is subject to the requirement for an affidavit of expert review. So too

are Fredin’s claims for the intentional and negligent infliction of emotional distress, (id. ⁋⁋

108–21), which allege emotional harm resulting from Defendants’ allegedly deficient legal

representation. See Albert v. Binsfeld, No. C1-02-632, 2003 WL 139529, at *2 (Minn. Ct.

App. Jan. 21, 2003) (finding all of plaintiff’s claims, including intentional infliction of

emotional distress, were related to his malpractice claim, and were properly dismissed for

his failure to comply with expert review statute).

       There is no dispute that Fredin failed to file an affidavit of expert review when he

commenced this action. Nor did he apply for a waiver or modification of the affidavit

requirement at that time under Minn. Stat. § 544.42, subd. 3(c), nor has he shown good

cause for an extension under Minn. Stat. § 544.42, subd. 4(b). See Fontaine v. Steen, 759

N.W.2d 672, 677 (Minn. Ct. App. 2009 ) (“to minimize [the] risk [of dismissal with

prejudice], the statute . . . provides that the party bringing the action may apply for a waiver

or modification of the affidavit requirements at the time the action is commenced and that

the district court may determine that ‘good cause exists for not requiring the

                                               9
     CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 10 of 12



certification.’”). Fredin fails to explain why he could not have obtained an affidavit at the

time he filed suit. This is particularly troubling, given that this lawsuit is Fredin’s second

attempt to sue Defendants for legal malpractice, following the dismissal of his first lawsuit

for failure to prosecute. Fredin’s claim that he “was only just recently able to afford an

expert review,” (Pl.’s Mem. Supp. Mot. to Am. at 6), fails to explain why he did not seek

a waiver at the time he filed suit. Rather than explain his failure to do so, Fredin contends

that “[o]n January 23, 2020, Plaintiff found a lawyer willing to complete the affidavit.

Plaintiff provided a retainer check on March 23, 2020 before April deadlines and provided

all information about the relevant case and deadlines in this case. On or near May 6, 2020,

Plaintiff received an expert affidavit of expert review complying with the Legal

Malpractice Statute.” (Id.) But the “April deadlines” to which he refers are not the

applicable deadlines for filing an affidavit of expert review or seeking a waiver. Rather,

as Magistrate Judge Bowbeer recently observed, “Fredin neither acted diligently nor had a

reasonable excuse for not serving the affidavit earlier.” (May 12, 2020 Order at 3.)

       As to the applicable penalty for noncompliance with Minn. Stat. § 544.42, the statute

states that the failure to file the affidavit “within 60 days after demand for the affidavit

results, upon motion, in mandatory dismissal of each cause of action with prejudice as to

which expert testimony is necessary to establish a prima facie case.” Minn. Stat. §

544.42(6)(a); see also Lake Superior Ctr. Auth. v. Hammel, Green & Abrahamson, Inc.,

715 N.W.2d 458, 470 (Minn. Ct. App. 2006) (“Minnesota courts have held that failure to

strictly satisfy the expert disclosure requirements will result in dismissal of the claim with

prejudice.”) (citing Broehm v. Mayo Clinic Rochester, 690 N.W.2d 721, 726 (Minn.

                                             10
     CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 11 of 12



2005)).   A motion to dismiss is a “demand” for an affidavit of expert review “because it

provide[s] adequate notice that an affidavit of expert review [is] required.” Kurdyumova,

2014 WL 1875847, at *4 (citing Brown–Wilbert, Inc. v. Copeland Buhl & Co., P.L.L.P.,

732 N.W.2d 209, 215 (Minn. 2007)).

       Defendants made their demand on January 21, 2020, by filing the instant Motion to

Dismiss. Fredin did not file an affidavit of expert review within 60 days. As the Court has

found all of Fredin’s claims require an affidavit of expert review, and he failed to comply

with Minn. Stat. § 544.42, his claims must be dismissed with prejudice. Accordingly,

Defendants’ motion is granted. Because the Court rules on the basis of Fredin’s failure to

comply with the expert review statute, it declines to address Defendants’ additional

arguments that Plaintiff’s fraud and misrepresentation claims also fail to meet the pleading

requirements of Rule 9(b).

       Because any amendment would be futile, given the failure to comply with the expert

review statute, Plaintiff’s Motion to Amend is denied.

III. ORDER

       Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:




                                            11
    CASE 0:19-cv-03068-SRN-HB Document 50 Filed 05/27/20 Page 12 of 12



   1. Defendants’ Motion to Dismiss [Doc. No. 11] is GRANTED;

   2. Plaintiff’s Motion for Leave to File an Amended Complaint [Doc. No. 35] is
      DENIED; and

   3. This action is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 27, 2020                        s/Susan Richard Nelson
                                           SUSAN RICHARD NELSON
                                           United States District Judge




                                      12
